IN THE SUPREME COURT OF THE STATE OF NEVADA


                JUN HUANG INC., A NEVADA                                  No. 67605
                CORPORATION,
                Appellant,
                vs.
                BAC HOME LOANS SERVICING, LP,                                  FILED
                FORM AND TYPE OF ENTITY
                UNKNOWN; AND QUALITY LOAN                                      JAN 1 4 2016
                SERVICE CORPORATION, A                                       TRACE K. UNCIEMAN
                                                                          CLERK OF SUPREME COURT
                CALIFORNIA CORPORATION,                                   BY
                                                                               DEPUTY
                Respondents.

                                                OF AFFIRMANCE
                            This is an appeal from a district court order dismissing a quiet
                title action. Eighth Judicial District Court, Clark County; Mark R.
                Denton, Judge.
                            Having considered the record, we agree with the district court
                that the circumstances of this case do not warrant applying the public
                policy exception to claim preclusion. See Five Star Capital Corp. v. Ruby,
                124 Nev. 1048, 1059, 194 P.3d 709, 716 (2008) (observing that the failure
                to appeal an adverse judgment in a previous lawsuit does not justify
                applying the public policy exception to claim preclusion in a second
                lawsuit). Accordingly, we
                            ORDER the judgment of the district court AFFIRMED.



                                                                   , J.
                                        Hardesty


                                                                                           , J.
                Saitta                                    Pickering

SUPREME COURT
     OF
   NEVADA

(0) 1947A
                                                                                        I(c, -011-S(.0
                  cc: Hon. Mark R. Denton, District Judge
                       Joseph Y. Hong
                       Akerman LLP/Las Vegas
                       McCarthy & Holthus, LLP/Las Vegas
                       Eighth District Court Clerk




SUPREME COURT
      OF
    NEVADA
                                                    2
(0) I947A FP4D9